Opinion of the Court
PER CURIAM:
The accused stands convicted of three specifications of larceny, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921. Although the thefts occurred at substantially the same time and place, the law officer informed the court-martial that they were separately punishable. This was prejudicial error. United States v Florence, 1 USCMA 620, 5 CMR 48; United States v Swigert, 8 USCMA 468, 24 CMR 278.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Air Force for further reference to the board and appropriate reassessment of the sentence.